Citation Nr: 1822472	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities for the period of January 7, 2010 through February 10, 2015.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1984 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), at which time the Agency of Original Jurisdiction (AOJ) denied an increased evaluation for his service-connected left knee disability and entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities.  The Veteran timely appealed those issues, which stemmed from a January 7, 2010 claim.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2013; that Veterans Law Judge is no longer employed by the Board.  The Veteran and his representative have been informed of that fact and also informed of their right to another hearing before another Veterans Law Judge in a February 2018 letter.  As of this decision, the Veteran nor his representative have responded to that letter; therefore, the Board will assume that the Veteran and his representative do not desire a new hearing as to the issue above and will proceed with adjudication of that issue at this time, as noted in the February 2013 letter.  

During the pendency of the appeal, the AOJ awarded the Veteran a compensable evaluation for his left knee disability, effective February 11, 2015, in an April 2015 rating decision.  Based on that evaluation, the Board has recharacterized the above issue to more accurately comport with the issue before the Board at this time.  

This case was last before the Board in September 2015, at which time the Board adjudicated the Veteran's claim for increased evaluation of his left knee disability.  That issue is considered final and it will no longer be addressed in this decision.  The Board additionally denied a 10 percent evaluation for multiple noncompensable service-connected disabilities for the period on or after February 11, 2015, in the September 2015 Board decision.  The Board, however, remanded that issue for the period prior to February 11, 2015, for additional development.  That issue has been returned to the Board for further appellate review at this time.  

FINDINGS OF FACT

For the period of January 7, 2010 through February 10, 2015, the Veteran's multiple noncompensable service-connected disabilities did not clearly interfere with his normal employment.  


CONCLUSION OF LAW

The criteria for establishing a 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period of January 7, 2010 through February 10, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.324 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2017).

During the period of January 7, 2010-the date of receipt of his claim for increased evaluation-through February 10, 2015, the Veteran's disabilities for which service connection has been established are acne, chronic mild psuedofolliculitis barbae (PFB), and left knee patellofemoral syndrome with residuals scars.  All of those disabilities are noncompensably evaluated during that period.  

In his January 2010 claim, the Veteran reported pain and limited motion of his service-connected left knee, although he self-medicated those symptoms.  No discussion as to any interference with his employment was noted at that time.  

In a February 2010 statement, the Veteran indicated that he began having problems with his left knee in 1997, which precipitated surgery in 2001; he stated that after his 2001 operation he changed his occupation to an HVAC technician.  He further stated that getting into attics and crawl spaces has been very difficult due to his knee pain.  

The Board has reviewed the Veteran's VA treatment records associated with the claims file respecting the appeal period.  The Veteran was seen for establishment of care at VA the day following submission of his January 2010 claim for benefits.  At that time he reported chronic left knee pain; the physician at that time indicated that the Veteran had left knee arthroscopy, partial medial meniscectomy and hamstring ACL reconstruction of the left knee in March 2001.  On examination, the Veteran's skin was normal.  His left knee was tender to palpitation on the lateral aspect, although there was no crepitus and good stability; he had normal muscle strength and range of motion at that time.  He was diagnosed with chronic left knee pain.  

In a May 2010 VA treatment record, the Veteran was noted to have arthralgia of the left knee.  The Veteran was noted to be actively working at that time.  His left knee did not have any patellar floating, effusion and his feet and leg muscles were fine.  He received a left knee injection at that time.  Later that month, he reported improvement in his left knee pain following injections.  

The Veteran underwent a VA examination in June 2010.  At that time, he reported problems with his knee and noted that he worked in HVAC and had discomfort to the left knee when he was crawling under houses.  He was independent as to his activities of daily living, however.  He was also noted to have knee pain when going down hill.   There were no periods of incapacitation due to his left knee disability.  On examination, the Veteran's left knee was noted to have flexion to 135 degrees and to 0 degrees of extension, without any pain actively or passively.  The Veteran's left knee scars were not painful or unstable and did not cause any additional functional impairment.  The Veteran was diagnosed with left knee patellofemoral syndrome status post ACL and medial meniscal surgery with asymptomatic scars.  The examiner did not indicate that there was any interference with the Veteran's normal employment as a result of his left knee disability at that time.  

In a December 2011 private left knee examination by Dr. J.M.D., who noted that the Veteran was status post surgery in 2002 and that he had regained full range of motion without effusion.  The Veteran reported that his left knee occasionally gave way and that he got cramps in his toes; he was also noted to have a scar that was not painful or unstable.  On examination, however, Dr. J.M.D. found no knee instability, ligamentous laxity, or medial or lateral instability.  Dr. J.M.D. did not note any interference with employment in his examination report.  

During his March 2013 hearing, the Veteran reported that it was hard for him to go into crawl spaces, or go up ladders into the attic for his part-time HVAC technician job, due to his knee pain and instability/buckling.  Regarding employment limitations, the Veteran also indicated that his knee sometimes swells on the job while he is kneeling, and that he only can slide under the house on his right side.  He further testified that his knee would not prevent him from obtaining a job, that his full-time job-a desk job-has accommodated his left knee issues by allowing him to take a break and walk around every hour, and that he does not miss any work aside from going to see the doctor.  

Finally, a March 2011 VA treatment records noted that the Veteran did not have any limitations despite having chronic left knee pain.  An April 2013 VA emergency department note indicated that the Veteran reported working "all the time."  Subsequent VA treatment records did not indicate any treatment for left knee, acne, or PFB complaints.  

Based on the foregoing evidence, the Board cannot find that there is clear interference with his normal employment as a result of the Veteran's multiple noncompensable service-connected disabilities.  

Additionally, there is no evidence of any occupational interference as a result of his acne or PFB during the appeal period.  Although the Veteran has complained during that period of some limitations on his functional abilities in his employment, the Veteran is shown to still be able to work.  In fact, as noted in his hearing, the Veteran was working two jobs, one part-time and one full-time, without any problems or occupational interference; he was not missing time other than to attend normal doctor appointments and his employers were accommodating of his left knee disability as necessary.  In fact, during his hearing, the Veteran specifically testified that he would not be prevented from working as a result of his left knee disability.  Consequently, the Board cannot find that there is clear evidence of interference with normal employment as a result of his multiple noncompensable service-connected disabilities in this case.  The Veteran's claim is therefore denied at this time.  See 38 C.F.R. §§ 3.102, 3.324.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

A 10 percent disability rating for his multiple noncompensable service-connected disabilities for the period of January 7, 2010 through February 10, 2015, is denied



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


